Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
 
Claim Rejections - 35 USC § 112
In view of the amendment filed on 5/23/2022 clarifying the language of claim 14 the 112 rejections made against claims 14,16,19 and 23-24 in the office action of 12/22/202 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13-14, 16, 19, 21-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 14 recite the limitation “physiologically significant information that could be processed and separately extracted from the patient signal” it is unclear whether the physiologically significant information is required to be processed and separately extracted from the patient signal since the language “that could be” is unclear whether the limitation(s) following the phrase are part of the claimed invention, clarification is required. Claims 1 and 14 recite the limitation “wherein the minor variations correspond to minute physiologically least significant information that could typically be unwanted and removed when processed and separately extracted from the patient signal; periodically capture and extract relatively insignificant data from the patient signal, wherein the relatively insignificant data is limited to being extracted from portions corresponding to the typically unwanted minor variations and least significant information of the patient signal” it is unclear what applicant is attempting to claim when reciting “physiologically least significant information that could typically be unwanted” is applicant claiming physiological information that is unwanted within the signal? the phrase “typically be unwanted” is unclear whether the physiologically least significant information is wanted or not and exactly what physiological information would encompass the limitation “physiologically least significant information that could typically be unwanted” since it would appear that this information in some cases would be wanted since the claims states “could typically be unwanted”, clarification is required. It is suggested to amend the claims to replace the “typically” and “could be” language within the claims with language that will make the claims definite and clear. For the purposes of examination the claims have been interpreted to mean extracting insignificant data from minor variations that correspond to minute physiologically least significant information, i.e. unwanted or left over signals, within a raw patient signal unrelated to physiologically significant major variations, i.e. the signal of interest, within the raw patient signal used to tailor stimulation and using the extracted data for tailoring stimulation to avoid neural accommodation.  Claims 2-11, 13, 16, 19, 21-24 and 26 directly or indirectly depend from claims 1 or 14 and are also rejected to for the reasons stated above regarding claims 1 and 14. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the 35 USC §103 rejections within the office action mailed 12/22/2021 have been withdrawn in view of the claim amendments. It is noted that the prior art including US 2019/0001139 to Mishra et al. (e.g. para. [0058]) and US 2015/027117 to Hershey (e.g. para. [0057])(previously cited) teaches adjusting stimulation parameters to avoid neural accommodation but does not specifically teach extracting insignificant data from minor variations that correspond to minute physiologically least significant information, i.e. unwanted or left over signals, within a raw patient signal unrelated to physiologically significant major variations, i.e. the signal of interest, within the raw patient signal used to tailor stimulation and using the extracted data for tailoring stimulation to avoid neural accommodation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0001139 to Mishra et al. which teaches an apparatus with enhanced stimulation waveforms which discloses randomly varying stimulation parameters to avoid accommodation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792